DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                      ERIC PATRICK FLETCHER,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D13-3146

                             [October 8, 2014]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Dan L. Vaughn, Judge; L.T. Case No. 562008CF003722A.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   The defendant appeals a final order revoking his probation on one
count of manslaughter and sentencing him to a term of fifteen years
imprisonment. We have reviewed the record and find no error with the
exception that the written order revoking the defendant’s probation fails
to comport with the trial court’s oral pronouncement.

    The trial court pronounced that the State met its burden of proving a
violation of probation based on the following offenses: (1) simple battery,
a lesser included offense of felony battery; (2) false imprisonment; and (3)
aggravated assault with a deadly weapon. The order revoking probation
however, indicates that the defendant violated his probation by committing
a felony, rather than a simple, battery.

   The order revoking probation “must conform to the court’s oral
pronouncement.” Perez v. State, 98 So. 3d 1216, 1216 (Fla. 3d DCA 2012).
We therefore remand the case to the trial court for the sole purpose of
amending the order revoking probation to conform to the trial court’s oral
pronouncement.

   Affirmed, but remanded for the correction of the order revoking the
defendant’s probation.

STEVENSON and KLINGENSMITH, JJ., concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2